DETAILED ACTION
Response to Amendment
 	This Non-Final office action is in response to Applicant’s amendment filed 2/17/2022. Claims 1-3, 11, 12, and 19 have been amended. Claim 4 has been canceled, while claim 21 has been added. Claims 1-3 and 5-21 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11 and 19 and dependent claim 21 are rendered vague and indefinite. The claims contain the phrase “and/or” rendering the claims indefinite. For purposes of examination the phrase will interpreted as “or’. Clarification is required. Dependent claims 2, 3, 5-10, 12-18, 20 and 21 are rejected based upon the same rationale.

 	Claims 1, 11 and 19 recite the limitation "the individual interaction session".  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2, 3, 5-10, 12-18, 20 and 21 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-3 and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-3, 5-10 and 21 are directed to a series of steps, system claims 11-18 are directed to a processing device; and a non-transitory, processor-readable storage medium comprising one or more programming instructions stored thereon, and computer-readable storage medium claims 19 and 20 is directed to one or more programming instructions stored thereon.  Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite collecting and processing interaction data, including recording, estimating, measuring, providing, combining, and predicting steps.  
The limitations of recording, estimating, measuring, providing, combining, and predicting, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite recording one or more electronic interactions between a user and a software program to obtain recorded session data; estimating a satisfaction of the user with the software program based on one or more metrics determined from at least one of the one or more interactions between the user and the software program; measuring the electronic interactions between the user and the software program based on the one or more metrics to obtain metric data; providing the recorded session data and the metric data as an input for the one or more of the machine learning algorithm and the predictive analytic algorithm, combining the scored individual interaction session with a plurality of other scored individual interaction sessions to obtain a combined score; and predicting one or more improvements to the software program that results in a maximum improvement in the satisfaction of the user based on the combined score, the one or more improvements comprising updates to the software to replace old software, updates to revise an interface of the software, updates to remove features of the software, and/or updates to add new features to the software.
That is, other than reciting a processing device and a user interface, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite mathematical relationships and calculations, including wherein the one or more of the machine learning algorithm and the predictive analytic algorithm scores the individual interaction session to determine a nature of the electronic interactions between the user and the software program and the satisfaction of the user. Accordingly, the claim language falls within the “Mathematical Concepts” grouping of abstract ideas.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a processing device and a user interface.  The processing device and a user interface in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processing device and a user interface amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 recite additional determining and reporting steps. Claims 5 and 6 further describe measuring the one or more actions and the individual interaction session. Claim 7 recites additional determining, categorizing, and scoring steps. Claims 8 and 9 further describe measuring the one or more actions and the one or more of the machine learning algorithm and the predictive analytic algorithm. Claim 10 recites additional receiving and determining steps. Claim 21 further describes the one or more of the machine learning algorithm and the predictive analytic algorithm. Similarly, dependent claims 12-18 and 20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a processing device and a user interface.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0034 of the specification, “As also illustrated in FIG. 2, the server computing device 12b may include a processor 30, input/output hardware 32, network interface hardware 34, a data storage component 36 (which may store session data 38a, user activity data 38b, signal score data 38c, Product Success Score (PSS) data 38d, and other data 38e), and a non-transitory memory component 40. The memory component 40 may be configured as a volatile and/or a nonvolatile computer-readable medium and, as such, may include random access memory (including SRAM, DRAM, and/or other types of random access memory), flash memory, registers, compact discs (CD), digital versatile discs (DVD), and/or other types of storage components. Additionally, the memory component 40 may be configured to store various processing logic, such as, for example, operating logic 41, session logic 42, monitoring logic 43, survey logic 44, prediction logic 45, and/or reporting logic 46 (each of which may be embodied as a computer program, firmware, or hardware, as an example). A local interface 50 is also included in FIG. 2 and may be implemented as a bus or other interface to facilitate communication among the components of the server computing device 12b.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	Regarding the newly reinstated 35 USC 101 rejection, the claims recite mathematical relationships and calculations, including wherein the one or more of the machine learning algorithm and the predictive analytic algorithm scores the individual interaction session to determine a nature of the electronic interactions between the user and the software program and the satisfaction of the user. Accordingly, the claim language falls within the “Mathematical Concepts” grouping of abstract ideas.
 	Here, the one or more of the machine learning algorithm and the predictive analytic algorithm is merely considered a complex mathematical exercise, thus directed to an abstract idea. The claimed use of the machine learning model does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        May 21, 2022